DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JACOB C. JACKSON,
                             Appellant,

                                    v.

                        U.S. BANK, N.A., et al.,
                              Appellees.

                              No. 4D16-2856

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
10021073 (11).

   Chase E. Jenkins of Loan Lawyers, LLC, Fort Lauderdale, and Jacob
C. Jackson of Law Offices of Jacob C. Jackson, P.A., Pompano Beach, for
appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee U.S. Bank, N.A.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.